DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on October 10th, 2019 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 21 in the reply filed on June 1st, 2022 is acknowledged.
Claims 22 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1st, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “standard injection molding” in claim 2 is a relative term which renders the claim indefinite. The term “standard injection molding” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite as it describes a channel configured to facilitate the introduction of only molten polypropylene plastics. However, it is unclear how a mould tool that can use any injectable polymer can be configured to only use polypropylene. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 11, and 16 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (GB 2453432).
Regarding claim 1, Simon discloses a mould tool configured to form a polypropylene PCR plate comprising a channel, a main body and an overflow area (Abstract); wherein the channel (injection point: Pg. 7, line 30)  is configured to facilitate the introduction of molten polypropylene plastics material into the main body (mould cavity) and wherein the main body is configured to facilitate the flow of the said molten polypropylene plastics into the overflow area (outlet port) once the main body of the mould tool has been filled with the said molten polypropylene plastics (Pg. 7, lines 32 – 33) wherein the main body is open only to the channel and the overflow area (Pg. 7, lines 30 – 31)  , wherein the overflow area is only open to the main body such that the only entrance/exit to the mould tool is via the channel (Pg. 8, lines 1 – 4), wherein the main body of the mould tool comprises portions configured to create thick areas and thin areas in the said polypropylene PCR plate (Pg. 11, lines 4 – 16).
Regarding claim 2, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the mould tool is configured for standard injection molding (Pg. 12, line 1).
Regarding claim 3, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the tool is configured to facilitate the introduction of molten polypropylene plastics material into the main body of the mould tool (Pg. 9, line 5).
Regarding claim 6, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the channel introducing the polypropylene plastic material into the main body where the thick areas of the polypropylene PCR plate are formed (Pg. 7, line 26 – Pg. 8, line 12).
Regarding claim 7, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the main body is configured to facilitate the polypropylene plastics material into the areas for forming thin areas in the polypropylene PCR plate (Pg. 7, line 26 – Pg. 8, line 12).
Regarding claim 8, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the main body is configured to facilitate the polypropylene plastics material into the overflow area (Pg. 7, line 26 – Pg. 8, line 12).
Regarding claim 9, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the overflow area is configured to create a scrap product (Pg. 12, lines 9 – 11).
Regarding claim 10, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches a channel that can be configured to create a scrap product (Pg. 7, line 10; Pg. 12, lines 9 – 11).
Regarding claim 11, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the main body is configured to create the polypropylene PCR plate (Pg. 8, lines 6 – 12).
Regarding claim 16, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the mould tool is configured to form a 96 well PCR plate (Pg. 7, line 5).
Regarding claim 17, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the mould tool is configured to form a 384 well PCR plate (Pg. 14, line 6).
Regarding claims 18 – 19, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the main body is configured to create the PCR plate including the deck and skirt of said PCR plate (Pg. 7, line 26 – Pg. 8, line 12; Pg. 9, lines 24 – 34).
Regarding claim 20, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the portions of the main body that are configured to create thin areas in the plastics products are configured to create the wells of the PCR plate (Pg. 11, lines 18 – 27).
Regarding claim 21, Simon teaches the invention disclosed in claim 1, as described above.  Furthermore, Simon teaches the main body is configured to create the bottoms of the wells (Pg. 11, lines 18 – 27) and facilitate the polypropylene plastics material into the overflow area (Pg. 7, line 26 – Pg. 8, line 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 – 5 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (GB 2453432).
Regarding claims 4 and 5, Simon teaches the invention disclosed in claim 1, as described above. Simon teaches the mold tool configured to form walls comprising thick areas and thin areas (Pg. 6, lines 20 – 29), however it would have been obvious to one of ordinary skill in the art to optimize the invention by specifying the thick areas in a arrange of 0.90mm to 1.50mm and the thin areas in the range of 0.15mm to 0.30mm through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 12, Simon teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art at the time to configure the overflow area to produce a product with a greater thickness than the portions of the main body configured to create the thein areas of the PCR plate by designing the size of the overflow area to permit this limitation. Furthermore, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claims 13 – 15, Simon teaches the invention disclosed in claim 1, as described above. Although Simon teaches the mold tool configured to form a 96 well PCR plate, it would have been obvious to one of ordinary skill in the art to modify the invention to form a 24, 48, or 96 well plate as these are known options in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743